Citation Nr: 1502510	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-43 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based in individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2013, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In October 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.  

The Board notes that additional evidence was added to the claims file after the issuance of the July 2012 supplemental statement of the case.  However, in an October 2012 statement, the Veteran waived initial RO review of the new evidence and thus a remand is not required for this purpose.  38 C.F.R. § 20.1304(c) (2014).

The issue(s) of an increased rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At the October 2014 hearing, the Veteran withdrew his appeal on the issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, to include as secondary to service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II, have been met.  38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II, have been met.  38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Bilateral Peripheral Neuropathy

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the October 2014 hearing, the Veteran withdrew his appeal on the issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, to include as secondary to service-connected diabetes mellitus, type II.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to the aforementioned issues and they are dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

The appeal is dismissed with respect to the issue of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.


REMAND

The Veteran's PTSD has been rated 30 percent disabling.  There is some indication that he left employment for reasons other than his PTSD and other indications that he may have left employment due, in large part, to his PTSD.  Further development is needed.  The contentions offered at the hearing essentially raise the TDIU issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In order to be sure the record is complete, the Veteran should be requested to provide a complete work history, a history of any psychiatric treatment he has had, and the employers should be contacted as indicated and any treatment records obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for a history of employment (this can be accomplished by filling out a TDIU form) and a history of any psychiatric outpatient treatment that he might have had.  Attempts to contact employers should be undertaken as indicated, and attempts should be made to obtain any identified records should be undertaken.  All attempts to obtain records and other information should be documented in the claims folder.  To the extent attempts to obtain information are unsuccessful, the Veteran and his representative should be notified as appropriate.

2.  After the above development has been accomplished, and whether or not records are obtained, arrange for the Veteran to undergo a VA psychiatric examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  The claims folder should be reviewed in accordance with the examination.  The examiner should detail functional impairment caused by the PTSD and discuss any impact or potential impact on his ability to maintain employment.

3.  Readjudicate the remaining issues.  Consideration of the TDIU issue may include the need for additional examinations of other service connected disorders.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if in order.

The Board intimates no opinion as to the ultimate outcome in this matter by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


